Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 1 of 11 PageID #: 1085




   UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §    CASE NO. 4:09-CR-39 (1)
                                                  §
  WILLIAM ARRON HAMES                             §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant William Arron Hames’s (“Hames”) pro se Motion

  to Reduce Sentence (#242), wherein Hames requests that the court reduce his sentence pursuant

  to 18 U.S.C. § 3582(c)(1)(A). Hames identifies the Coronavirus Disease 2019 (“COVID-19”)

  as an extraordinary and compelling reason justifying a reduction in his sentence and/or his release

  from imprisonment. United States Probation and Pretrial Services (“Probation”) conducted an

  investigation and recommends that the court deny the motion. The Government has filed a

  response in opposition to Hames’s Motion to Reduce Sentence (#245). Also pending before the

  court is Hames’s Motion for Appointment of Counsel (#243), wherein he seeks to have legal

  counsel appointed to represent him in his request under § 3582(c)(1)(A). Having considered the

  motions, the submissions of the parties, Probation’s recommendation, the record, and the

  applicable law, the court is of the opinion that the motions should be denied.

  I.       Background

           On March 11, 2009, a federal grand jury in the Eastern District of Texas returned a

  single-count Indictment charging Hames and 7 codefendants with Conspiracy to Possess With

  Intent to Manufacture and Distribute Methamphetamine, Gamma Hydroxybutyrate (“GHB”), and

  3,4 Methylenedioxy-methamphetamine (“MDMA”/”Ecstasy”), in violation of 21 U.S.C. § 846.

  According to his Presentence Investigation Report (“PSR”), Hames manufactured GHB in a
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 2 of 11 PageID #: 1086



  clandestine laboratory in his garage and served as the source of supply of methamphetamine for

  codefendants. Hames stipulated that at all time relevant to the Indictment, he possessed with intent

  to distribute at least 1.5 but less than 5 kilograms of methamphetamine or at least 150 but less than

  500 grams of methamphetamine (actual). In addition, he was found responsible for 220.91 grams

  of marijuana, 28,162 milliliters of GHB, 52 tablets of alprazolam, and 26 tablets of diazepam.

  Pursuant to a non-binding plea agreement, Hames entered a plea of guilty as to Count One, and

  on January 29, 2010, he was sentenced to 315 months’ imprisonment followed by 5 years’

  supervised release.    Hames is currently housed at the Federal Correctional Institution in

  Seagoville, Texas.

  II.    Analysis

         A.      Appointment of Counsel

         Hames requests the appointment of counsel to assist him in pursuing a reduction of his

  sentence under 18 U.S.C. § 3582(c). There is no constitutional right to appointed counsel in

  post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The right to

  appointed counsel extends to the first appeal of right, and no further.”); see Garza v. Idaho, ___

  U.S. ___, 139 S. Ct. 738, 749 (2019); Whitaker v. Collier, 862 F.3d 490, 501 (5th Cir. 2017),

  cert. denied, 138 S. Ct. 1172 (2018); In re Sepulvado, 707 F.3d 550, 554 (5th Cir.), cert. denied,

  571 U.S. 952 (2013). Therefore, Hames is not entitled to the appointment of counsel to assist him

  with seeking a sentence reduction under 18 U.S.C. § 3582. See Finley, 481 U.S. at 555; United

  States v. Whitebird, 55 F.3d 1007, 1010-11 (5th Cir. 1995) (declining to recognize constitutional

  or statutory right to assistance of counsel in bringing § 3582(c)(2) motion for sentence reduction);

  United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2,


                                                   2
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 3 of 11 PageID #: 1087



  2020) (“There is no right to counsel in § 3582 or other post-appellate criminal proceedings.”).

  Hames provides no basis to suggest that the appointment of counsel would help him obtain relief.

  He is literate, completed high school, served in the military, and submitted well-reasoned, albeit

  ultimately unsuccessful, motions. Thus, the court finds that the discretionary appointment of

  counsel is not warranted. See 18 U.S.C. § 3006A(a)(2) (allowing appointment of counsel under

  certain circumstances when “the court determines that the interests of justice so require”).

  Accordingly, Hames’s motion for appointment of counsel (#243) is denied.

         B.      Compassionate Release

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”



                                                   3
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 4 of 11 PageID #: 1088



         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, No. 20-1298, 2020

  WL 2845694, at *2 (6th Cir. June 2, 2020) (“Even though [the] exhaustion requirement does not

  implicate [the court’s] subject-matter jurisdiction, it remains a mandatory condition.”); United

  States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a

  glaring roadblock foreclosing compassionate release.”). Thus, before seeking relief from the

  court, a defendant must first submit a request to the warden of his facility to move for

  compassionate release on his behalf and then either exhaust his administrative remedies or wait

  for the lapse of 30 days after the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam,

  2020 WL 2845694, at *2; Raia, 954 F.3d at 597.

         Here, Probation reports that on March 25, 2020, Hames submitted a request for

  compassionate release to the warden of the facility where he is housed. It appears the warden has


                                                  4
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 5 of 11 PageID #: 1089



  not responded to his request, and more than thirty days have lapsed. Thus, Hames appears to have

  complied with the exhaustion requirement before filing the instant motion; however, nothing in

  his motion indicates that extraordinary and compelling reasons exist to release him from

  confinement.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18

  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the



          1
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Sentencing Commission in effect on the date
  of sentencing; the need to avoid unwarranted disparities among similar defendants; and the need to provide
  restitution to the victim. 18 U.S.C. § 3553(a).

                                                       5
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 6 of 11 PageID #: 1090



  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

         In the instant motion, Hames contends that he is eligible for compassionate release because

  of his age and his medical conditions.

         The USSG provides that extraordinary and compelling reasons exist regarding a

  defendant’s medical condition when the defendant is “suffering from a terminal illness (i.e., a

  serious and advanced illness with an end of life trajectory)” or when a defendant is “suffering

  from a serious physical or medical condition,” “suffering from a serious functional or cognitive

  impairment,” or “experiencing deteriorating physical or mental health because of the aging process

  that substantially diminishes the ability of the defendant to provide self-care within the

  environment of a correctional facility and from which he or she is not expected to recover.”

  U.S.S.G. § 1B1.13 cmt. n.1(A). Here, according to Hames’s PSR, which was filed on January

  29, 2010, he reported that he was healthy and did not have a history of serious health problems.

  In the instant motion, Hames states that he has a history of high blood pressure and high

  cholesterol and that he suffers from hip pain. Probation reports that BOP officials acknowledge

  that Hames has “a history of hypertension and hyperlipidemia,” but that both conditions are

  controlled with medication and Hames is medically stable. This medical summary does not meet

  the criteria set forth in USSG § 1B1.13, Application Note 1(A). None of Hames’s medical

  conditions is terminal or substantially diminishes his ability to provide self-care.

         The USSG further provides that extraordinary and compelling reasons exist as to a

  defendant’s age when:


                                                   6
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 7 of 11 PageID #: 1091



         [t]he defendant (i) is at least 65 years old; (ii) is experiencing a serious
         deterioration in physical or mental health because of the aging process; and (iii) has
         served at least 10 years or 75 percent of his or her term of imprisonment,
         whichever is less.

  U.S.S.G. § 1B1.13, cmt. n.1(B). Here, although Hames is 71 years old and has served more than

  10 years of his term of imprisonment, there is no indication that he is experiencing a serious

  deterioration in his physical or mental health. Accordingly, Hames has failed to establish that he

  has a qualifying medical condition and does not meet the requirements for age-related

  compassionate release stated.

         Hames’s request for compassionate release potentially falls into the fourth catch-all

  category of “other” extraordinary and compelling reasons, which specifically states that the

  Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

  and compelling reason other than, or in combination with, the reasons described in subdivisions

  (A) through (C).” Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP

  Director, the Commission acknowledged, even before the passage of the First Step Act, that courts

  are in the position to determine whether extraordinary and compelling circumstances are present.

  United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *9 (M.D.N.C. June 28, 2019)

  (“Read in light of the First Step Act, it is consistent with the previous policy statement and with

  the Commission guidance more generally for courts to exercise similar discretion as that

  previously reserved to the BOP Director in evaluating motions by defendants for compassionate

  release.”); see Cantu, 423 F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A)

  . . . is that when a defendant brings a motion for a sentence reduction under the amended

  provision, the Court can determine whether any extraordinary and compelling reasons other than

  those delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

                                                   7
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 8 of 11 PageID #: 1092



         Hames maintains that he has an “increased risk of complications and death should he

  contract COVID-19.” Although Hames expresses legitimate concerns regarding COVID-19, he

  does not establish that the BOP cannot manage the outbreak within his correctional facility or that

  the facility is specifically unable to treat him, if he were to contract the virus and develop

  COVID-19 symptoms, while incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of

  COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

  independently justify compassionate release, especially considering BOP’s statutory role, and its

  extensive and professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No.

  CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about

  the spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient

  grounds to establish the extraordinary and compelling reasons necessary to reduce a sentence.”

  (quoting United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21,

  2020))); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La.

  Apr. 1, 2020) (finding the defendant had failed to present extraordinary and compelling reasons

  to modify his prison sentence because he “does not meet any of the criteria set forth by the statute”

  and he “cites no authority for the proposition that the fear of contracting a communicable disease

  warrants a sentence modification”). In fact, Probation reports that no inmates have tested positive

  and only one staff member has tested positive for COVID-19 at the facility where he is housed.

  Hence, Hames has failed to establish that a qualifying medical condition or other reasons exist that

  would constitute extraordinary and compelling reasons to reduce his sentence or release him from

  confinement.




                                                   8
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 9 of 11 PageID #: 1093



         Hames notes that the BOP has classified his security level as “low” and that he also has

  a low recidivism risk level under the PATTERN assessment tool. Yet, Hames has an extensive

  criminal history including prior convictions for sale of LSD, aggravated manufacture of a

  controlled substance (3), and use of a communication facility to facilitate drug trafficking. Hames

  was on parole at the time of his offense of conviction, and he has a history of poly-substance

  abuse. During a search of his residence, authorities discovered a clandestine GHB laboratory and

  recovered a dangerous weapon as well as significant amounts of a variety of illegal drugs. See 18

  U.S.C. § 3582(c)(1)(A) (requiring courts to consider the § 3553(a) factors before granting

  compassionate release). Therefore, in view of the circumstances of this offense and his extensive

  criminal history, the court cannot conclude that Hames would not pose a danger to any other

  person or to the community, if released.

         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General in

  March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

  as described by the Centers for Disease Control and Prevention, for the purpose of determining

  which inmates are suitable for placement on home confinement. See United States v. Collins, No.

  CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

  inmates need not apply to be considered for home confinement, as this is being done automatically

  by case management staff. To date, the BOP has placed 4,452 inmates on home confinement.

  Probation reports, however, that Hames was denied home confinement placement by BOP officials

  on May 14, 2020. The March 2020 directive is limited to “eligible at-risk inmates who are


                                                  9
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 10 of 11 PageID #: 1094



   non-violent and pose minimal likelihood of recidivism and who might be safer serving their

   sentences in home confinement rather than in BOP facilities.” United States v. Castillo, No. CR

   2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive

   authority to determine where a prisoner is housed; thus, the court is without authority to order

   home confinement. 18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States

   v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020)

   (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate to

   home confinement.”).

          In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

   acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

   personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

   meaning that “we cannot take any risk of transferring inmates to home confinement that will

   contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

   General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

   that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

   exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

   or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

          The last thing our massively over-burdened police forces need right now is the
          indiscriminate release of thousands of prisoners onto the streets without any
          verification that those prisoners will follow the laws when they are released, that
          they have a safe place to go where they will not be mingling with their old criminal
          associates, and that they will not return to their old ways as soon as they walk
          through the prison gates.

   As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

   behave if he were to be released is how he behaved in the past, and his track record is a poor

                                                  10
Case 4:09-cr-00039-MAC-KPJ Document 246 Filed 06/19/20 Page 11 of 11 PageID #: 1095



   one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

   States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

   Hames’s track record is similarly a poor one.

          In short, Hames has failed to satisfy his burden of showing the necessary circumstances

   to warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

   WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

   of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

   compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

   “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

   prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

   every prisoner.” Id.

   III.   Conclusion

          In accordance with the foregoing analysis, Hames’s Motions (#s 242, 243) are DENIED.

          SIGNED at Beaumont, Texas, this 19th day of June, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                   11
